DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 6/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee in view of Kabler et al.
Terminal Disclaimer
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,018,461 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 20 objected to because of the following informalities:  claim 20 recites, “the current and voltage sensors,” which lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Publication Number 2012/0013442) in view of Kabler et al. (U.S. Patent Publication Number 2014/0333324).
Regarding Claim 1:
Lee discloses a device (Fig.’s 1-5, plug 11a/b, and its related discussion) for coupling an electrical appliance (Fig.’s 1-5, electronic device 22, and its related discussion) to an electrical power supply (Fig.’s 1-5, power supply not specifically shown, but connected to the device 22 via the plug; see, for example, paragraph 0006, as well as lines GLN), comprising: a current sensor, configured to measure current supplied through the device to the electrical appliance (Fig.’s 2-3, detecting module 103, and its related discussion; see, for example, Abstract, and paragraphs 0027); a voltage sensor, configured to measure voltage supplied through the device to the electrical appliance (Fig.’s 2-3, detecting module 103, and its related discussion; see, for example, Abstract, and paragraphs 0027. The Examiner would further like to note that the mere fact that a given structure is integral does not preclude its consisting of various elements, Nerwin v. Erlichman, 168 USPQ 177, 178); a processor (Fig.’s 2-3, processing module 101, and its related discussion) configured to: determine power consumption data from data relating to the current and voltage measurements made by the current and voltage sensors (Fig.’s 2-3, processing module 101 with detecting module 103, and their related discussion; see, for example, paragraphs 0027-0028); and a transmitter (Fig.’s 2-3, wireless communication module 105, and its related discussion), configured to transmit information relating to the performance of the electrical appliance (Fig.’s 2-3, wireless communication module 105, and its related discussion; see, for example, paragraphs 0027-0031). Lee fails to explicitly teach a processor configured to monitor whether a fault has developed in the electrical appliance using the power consumption data.
However, Kabler et al. discloses a device for coupling an electrical appliance to an electrical power supply, comprising: a processor configured to: determine power consumption data from data relating to the current and voltage measurements made by the current and voltage sensors (Figs. 10 and 12, steps 1010, 1210, etc., and their related discussion; see, for example, paragraphs 0008, 0065, 0073, etc. which disclose the processor of the system determining power consumption data based upon the measured current and voltage consumed by the appliance); and monitor whether a fault has developed in the electrical appliance using the power consumption data by comparing a performance of the appliance to historical data (Figs. 10 and 12, steps 1220, 1230, etc., and their related discussion; see, for example, paragraphs 0008, 0072-0073, etc. which disclose the processor of the system will compare expected performance data of the appliance, wherein the expected performance data of the appliance may be derived based on historical information regarding the operation of an appliance. Furthermore, based upon the comparison, a problem or fault with that appliance may be identified); a transmitter, configured to transmit information relating to the performance of the electrical appliance (Fig. 12, step 1240 and its related discussion; see, for example, paragraphs 0072-0073 which disclose transmitting an alert such as a report). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to explicitly monitor an electrical appliance for a fault, as taught within Kabler, to determine a possible need for future servicing of an appliance, to alert for potentially hazardous risks, as well as to continually monitor overall performance and health of an appliance over time.
Regarding Claim 2:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee, in further view of Kabler, discloses wherein monitoring whether a fault has developed in the electrical appliance comprises: repeatedly generating a feature set using the power consumption data, wherein the feature set comprise one or more features (Fig. 11, steps 1120, 1140, 1150, 1160, etc., and their related discussion; see, for example, paragraph 0069 which discloses repeating a calibration process, wherein calibration information may be monitored and received, comprising such information as identification of which appliances are operational, any known attributes of those appliances, and continual detecting and recording of changes at a monitoring unit); comparing each generated feature set to comparison data (Figs. 11-12, steps 1150, 1160, 1210, 1220, 1230, etc., and their related discussion; see, for example, paragraphs 0069-0073).
Regarding Claim 3:
Modified Lee teaches the limitations of the preceding claim 2. Modified Lee, in further view of Kabler, discloses wherein the comparison data is generated using one or more feature sets previously generated using power consumption data from previously measured current and voltage measurements (Figs. 11-12, steps 1150, 1160, 1210, 1220, 1230, etc., and their related discussion; see, for example, paragraphs 0069-0073).
Regarding Claim 4:
Modified Lee teaches the limitations of the preceding claim 2. Modified Lee, in further view of Kabler, discloses wherein the feature set comprises one or more of: frequency domain information relating to the power consumption data during an on-cycle of the electrical appliance, the power consumption data of a time period before a switch-on event and/or the power consumption data of the power consumption data of a time period after a switch-off event (Figs. 10-12, steps 1120, 1140, 1150, 1160, etc., and their related discussion; see, for example, paragraph 0069 which discloses the calibration information may be monitored and received, and such information as identification of which appliances are operational, any known attributes of those appliances, and continual detecting and recording of changes at a monitoring unit).
Regarding Claim 5:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee, in further view of Kabler, discloses wherein monitoring whether a fault has developed in the electrical appliance comprises monitoring the power consumption data for a change in magnitude greater than a threshold value (Figs. 10 and 12, steps 1220, 1230, etc., and their related discussion; see, for example, paragraphs 0008, 0072-0073, etc. which disclose the processor of the system will compare expected performance data of the appliance with the actual performance of the appliance, and if the performance of the appliance is not within the expected range, i.e. a magnitude greater than the threshold value of the expected range, will determine a fault condition has occurred).
Regarding Claim 6:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee, in further view of Kabler, discloses wherein the monitoring the performance of the electrical appliance comprises monitoring for a pattern change in the power consumption data (see, for example, paragraphs 0005, 0072-0073, etc. which disclose the monitoring system will monitor power consumption patterns of the appliances, such as by monitoring for signature changes to an appliance which may occur over a period of time).
Regarding Claim 7:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee, in further view of Kabler, discloses wherein the current supplied through the device is a three-phase current comprising three current signals, and the voltage supplied through the device is a three-phase voltage comprising three voltage signals (see, for example, paragraphs 0012-0016, 0033, 0040, etc. which disclose a tri-phase electrical system), the current sensor configured to measure each of the three current signals of the three-phase current, and the voltage sensor configured to measure each of the three voltage signals of the three-phase voltage (see, for example, paragraphs 0012-0016, 0033, 0040, etc. which disclose monitoring the respective current and voltage signals within a tri-phase electrical system).
Regarding Claim 8:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee, in further view of Kabler, discloses wherein the transmitter is further configured to transmit information relating to the energy usage of the electrical appliance (Fig. 12, step 1240 and its related discussion; see, for example, paragraphs 0072-0073 which disclose transmitting an alert such as a report with respect to the appliance).
Regarding Claim 10:
Modified Lee teaches the limitations of the preceding claim 2. Modified Lee, in further view of Kabler, discloses wherein the processor is further configured to: identify a decrease in performance when a difference between the current generated feature set and the comparison data passes a threshold difference (Figs. 10 and 12, steps 1220, 1230, etc., and their related discussion; see, for example, paragraphs 0008, 0072-0073, etc. which disclose the processor of the system will compare expected performance data of the appliance with the actual performance of the appliance, and if the performance of the appliance is not within the expected range, will determine a fault condition has occurred).
Regarding Claim 11:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee, in further view of Kabler, discloses wherein the performance is monitored in real-time (Figs. 10 and 12, steps 1010, 1210, etc., and their related discussion; see, for example, paragraphs 0008, 0065, 0073, etc. which disclose the processor of the system determining power consumption data based upon the measured current and voltage consumed by the appliance. See also paragraph 0055, for example, which discloses monitoring and processing occurring in real or near real time).
Regarding Claim 12:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee, in further view of Lee, discloses wherein the communication module is configured to communicate with other locally networked devices (Fig. 2, wireless communication module 105, external device 22, internet 21, etc., and their related discussion; see, for example, paragraphs 0027-0031, etc.; see also Kabler: paragraphs 0055, 0076, etc.).
Regarding Claim 13:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee, in further view of Kabler, discloses wherein the communication module is configured to communicate over an internet connection (see, for example, paragraphs 0055, 0076, etc. which disclose monitoring units using the internet to provide data).
Regarding Claim 14:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee, in further view of Kabler, discloses wherein the transmitter is further configured to transmit information indicating a fault has developed in the electrical appliance (Fig. 12, step 1240 and its related discussion; see, for example, paragraphs 0072-0073 which disclose transmitting an alert such as a report).
Regarding Claim 15:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee further discloses an apparatus comprising: an electrical appliance (Lee: Fig.’s 1-5, electronic device 22, and its related discussion; see also the teachings of Kabler as discussed above); and the device according to claim 1 (see claim 1 above).
Regarding Claim 16:
Modified Lee teaches the limitations of the preceding claim 15. Modified Lee, in further view of Kabler, discloses wherein the electrical appliance is an air-conditioning system (see, for example paragraphs 0004, 0007, 0071, etc. which disclose the appliance may be a heating or air conditioning system).
Regarding Claim 17:
Modified Lee teaches the limitations of the preceding claim 15. Modified Lee, in further view of Kabler, discloses wherein the electrical appliance is a heating system (see, for example paragraphs 0004, 0007, 0071, etc. which disclose the appliance may be a heating or air conditioning system).
Regarding Claim 18:
Modified Lee teaches the limitations of the preceding claim 15. Modified Lee, in further view of Kabler, discloses wherein the electrical appliance is a ventilation system (see, for example paragraphs 0004, 0007, 0071, etc. which disclose the appliance may be a heating or air conditioning system, an HVAC system, etc.).
Regarding Claim 19:
Modified Lee teaches the limitations of the preceding claim 15. Modified Lee, in further view of Kabler, discloses wherein the electrical appliance is an electrical vehicle charging system (see, for example paragraphs 0004, 0007, 0071, etc. which disclose the appliance may be an electric car charger).
Regarding Claim 20:
Lee discloses a method of monitoring performance of an electrical appliance coupled to a device for coupling the electrical appliance to an electrical power supply (Fig.’s 1-5, plug 11a/b, electronic device 22, etc., and their related discussion), the method comprising: measuring current supplied through the device to the electrical appliance (Fig.’s 2-3, detecting module 103, and its related discussion; see, for example, Abstract, and paragraphs 0027); measuring voltage supplied through the device to the electrical appliance (Fig.’s 2-3, detecting module 103, and its related discussion; see, for example, Abstract, and paragraphs 0027. The Examiner would further like to note that the mere fact that a given structure is integral does not preclude its consisting of various elements, Nerwin v. Erlichman, 168 USPQ 177, 178); determining power consumption data from data relating to the current and voltage measurements made by the current and voltage sensors (Fig.’s 2-3, processing module 101 with detecting module 103, and their related discussion; see, for example, paragraphs 0027-0028); and transmitting information relating to the performance of the electrical appliance (Fig.’s 2-3, wireless communication module 105, and its related discussion; see, for example, paragraphs 0027-0031). Lee fails to explicitly teach monitoring whether a fault has developed in the electrical appliance using the power consumption data.
However, Kabler et al. discloses a method of monitoring performance of an electrical appliance coupled to a device for coupling the electrical appliance to an electrical power supply, the method comprising: determining power consumption data from data relating to the current and voltage measurements made by the current and voltage sensors (Figs. 10 and 12, steps 1010, 1210, etc., and their related discussion; see, for example, paragraphs 0008, 0065, 0073, etc. which disclose the processor of the system determining power consumption data based upon the measured current and voltage consumed by the appliance); monitoring whether a fault has developed in the electrical appliance using the power consumption data by comparing a performance of the appliance to historical data (Figs. 10 and 12, steps 1220, 1230, etc., and their related discussion; see, for example, paragraphs 0008, 0072-0073, etc. which disclose the processor of the system will compare expected performance data of the appliance, wherein the expected performance data of the appliance may be derived based on historical information regarding the operation of an appliance. Furthermore, based upon the comparison, a problem or fault with that appliance may be identified); and transmitting information relating to the performance of the electrical appliance (Fig. 12, step 1240 and its related discussion; see, for example, paragraphs 0072-0073 which disclose transmitting an alert such as a report). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to explicitly monitor an electrical appliance for a fault, as taught within Kabler, to determine a possible need for future servicing of an appliance, to alert for potentially hazardous risks, as well as to continually monitor overall performance and health of an appliance over time.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Publication Number 2012/0013442) in view of Kabler et al. (U.S. Patent Publication Number 2014/0333324) and in further view of Shinde et al. (U.S. Patent Publication Number 2011/0082599).
Regarding Claim 9:
Modified Lee teaches the limitations of the preceding claim 1. Modified Lee fails to teach wherein the current sensor is configured to measure current supplied through the device to the electrical appliance at a first5 sampling frequency and wherein the voltage sensor is configured to measure voltage supplied through the device to the electrical appliance at a second sampling frequency, wherein the second sampling frequency is greater than or equal to 1 MHz.
However, Shinde et al. discloses wherein the current sensor is configured to measure current supplied through the device to the electrical appliance at a first sampling frequency and wherein the voltage sensor is configured to measure voltage supplied through the device to the electrical appliance at a second sampling frequency, wherein the second sampling frequency is greater than or equal to 1 MHz (see, for example, paragraphs 0093-0094, 0114, etc. which disclose respective sampling frequencies in relation to current and voltage monitoring of electricity usage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Lee to sample the current and voltage at respective first and second sampling frequencies, as taught within Shinde, to achieve accurate and continual monitoring of the electricity usage associated with an appliance of the system. Furthermore, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this instance, the selected sampling frequencies are believed to fall well within the range of one having ordinary skill in the art as necessitated by the specific requirements of a given application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                           

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836